In an action to compel specific performance of an option to purchase real property, the defendants appeal from an order of the Supreme Court, Suffolk County (Gerard, J.), entered April 23, 2001, which denied their motion for summary judgment dismissing the complaint and granted the plaintiffs’ cross motion for summary judgment.
Ordered that the order is affirmed, with costs.
Although we affirm the denial of the defendants’ motion for summary judgment dismissing the complaint and the granting of the plaintiffs’ cross motion for summary judgment, we do so for different reasons than those given by the Supreme Court. We agree with the defendants’ contention that the Supreme Court erred in holding that the plaintiff timely exercised its op*658tion to purchase the defendants’ premises. However, given the plaintiffs large expenditures on the property, the lack of prejudice to the defendants if the option is given effect, and the honest mistake which led to the plaintiffs short delay in exercising its option, equity compels specific performance of the option (see Hirsch v Lindor Realty Corp., 63 NY2d 878; J.N.A. Realty Corp. v Cross Bay Chelsea, 42 NY2d 392; Pitkin Seafood v Pitrock Realty Corp., 146 AD2d 618; 2M Realty Corp. v Boehm, 204 AD2d 620). The Supreme Court, therefore, correctly concluded that the plaintiff was entitled to summary judgment (see generally Alvarez v Prospect Hosp., 68 NY2d 320). Santucci, J.P., Florio, Smith and Schmidt, JJ., concur.